 

 

 

 

 

 

 

 

Case 2:20-cr-00101-Z-BR Document 27 Filed 12/23/20 Rage-t ots pieacy COURT
NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION DEC 23 200
UNITED STATES OF AMERICA §
§ CLERK, U.S. DISTRICT COURT
Plaintiff, § By L—
§
v. § 2:20-CR-101-Z-BR-(1)
§
ANTHONY RAY ARCHER §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On December 7, 2020, the United States Magistrate Judge issued a Report and

Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced

cause. Defendant Anthony Ray Archer filed no objections to the Report and Recommendation within

the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined al!

relevant matters of record in the above referenced cause—including the elements of the offense,

Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the

Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby

ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty

plea of Defendant Anthony Ray Archer was knowingly and voluntarily entered; ACCEPTS the guilty

plea of Defendant Anthony Ray Archer; and ADJUDGES Defendant Anthony Ray Archer guilty of

Count One in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, December 23 2020.

 

MATAHEW J.

z

CSMARYK

UNJTED STATES DISTRICT JUDGE
